Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 20, 2018

The Court of Appeals hereby passes the following order:

A18A1827. IN THE INTEREST OF D. M.

      The captioned appeal from an adjudication of delinquency in the Juvenile
Court of Colquitt County was docketed in this Court on May 29, 2018 pursuant to a
notice of appeal directing that the entire record, including transcripts of all
proceedings in the Juvenile Court, be transmitted to this Court as part of the record
on appeal. On June 8, 2018, Appellant filed a motion to remand the appeal to the
Juvenile Court for completion of the record. The motion represented to this Court
that transcripts of recorded hearings in the Juvenile Court necessary for consideration
of the appeal were not included in the record transmitted to this Court and have not
yet been transcribed by a court reporter.
      Because it appears that portions of the Juvenile Court record necessary for
consideration of this appeal have not been prepared or filed in the Juvenile Court for
transmission to this Court, this case was prematurely transmitted to this Court. Court
of Appeals Rule 11 (d). Under the Georgia Constitution, this Court is required to
“dispose of every case at the term for which it is entered on the court’s docket for
hearing or at the next term.” Ga. Const. of 1983 Art. VI, Sec. IX, Par. II. Appeals
must be decided with the constitutional deadline and cannot be stayed indefinitely
pending preparation and filing of the necessary record in the lower court.
      Accordingly, it is ordered that the Appellant’s motion to remand is GRANTED
and that this case is REMANDED to the trial court for preparation and filing of the
necessary record. Upon preparation and filing of the necessary record in the Juvenile
Court, the Clerk of the Juvenile Court shall transmit the entire record to this Court for
re-docketing.


                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/20/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.